Citation Nr: 0011161	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-15 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD).

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether the appellant may be recognized as a former 
prisoner of war (POW).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The appellant reportedly had recognized guerrilla service 
from November 1942 to July 1945 and either recognized 
guerrilla service or Regular Philippine Army service from 
July 1945 to November 1945.  In addition, he reportedly had 
Regular Philippine Army service from March 1946 to February 
1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 1998, the RO denied claims 
of entitlement to service connection for a heart disorder, a 
lung disorder to include COPD, a back disorder, and diabetes 
mellitus.  A notice of disagreement was received in August 
1998, a statement of the case was issued that same month, and 
a substantive appeal was received in October 1998.  In August 
1999, the appellant appeared at a personal hearing before the 
RO.

In January 1999, the RO determined that the appellant had not 
been a POW.  A notice of disagreement was received in 
February 1999, and a statement of the case was issued in May 
1999.  Correspondence received in November 1999 constituted a 
substantive appeal.  



REMAND

In November 1999, the appellant submitted additional evidence 
in connection with his claim of entitlement to POW status.  
This new evidence appears to include copies of documents 
pertaining to the Japanese occupation during World War II and 
one document (mostly in Japanese) appears to be a 
certification of graduation from some program at a Filipino 
war prisoners training camp.  The RO has not reviewed this 
additional evidence or issued a supplemental statement of the 
case.  Although not entirely clear, it appears that the newly 
received evidence may be pertinent to his status with the 
military and thus may impact on all of the issues in 
appellate status. 

Accordingly, without commenting on the significance of the 
newly received evidence,  this case is REMANDED to the RO for 
the following actions:

The RO should review the evidence 
received in November 1999 and determine 
its impact on the issues on appeal.  The 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing the new 
evidence.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to afford the appellant due 
process of law and to comply with applicable procedural 
requirements.  The appellant and his representative have the 
right to submit additional evidence and argument in support 
of the issues which are the subject of this remand. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




